Citation Nr: 1455075	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to enhanced Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  He died in April 2011.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania which denied a rate of DIC in excess of $1,154 monthly.   

In March 2013, the appellant testified at  Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of that transcript is of record.


FINDING OF FACT

The Veteran was not rated totally disabled due to a service-connected disability for a continuous period of at least eight years immediately preceding his death in April 2011.

CONCLUSION OF LAW

The criteria for an enhanced DIC rate have not been met.  38 U.S.C.A. §§ 1311, 1318 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.5, 3.21 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Turning to the merits of the appellant's claim, DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311; 38 C.F.R. § 3.5(a) (2014).  The rates of DIC for surviving spouses are published in tabular form in Appendix B of the VA Manual M21-1 and are to be given the same force and effect as if published in the regulations of Title 38, Code of Federal Regulations.  38 C.F.R. § 3.21 (2014). 

The rate of DIC payments is determined under 38 U.S.C.A. § 1311.  At the time of the appellant's claim for DIC, the monthly rate of DIC paid to a surviving spouse was $1,154.00.  38 U.S.C.A. § 1311(a)(1); 38 C.F.R. § 3.21 (2011).  That rate is increased by $246 in the case of the death of a Veteran who at the time of death  was in receipt of or was entitled to receive (or but for the receipt of retired pay or retirement pay was entitled to receive) compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death.  In determining the period of a Veteran's disability for purposes of the preceding sentence, only periods in which the Veteran was married to the surviving spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

Here, the record shows that the Veteran died in April 2011 due, in part, to amyotrophic lateral sclerosis (ALS).  In a June 2011 rating decision, the appellant was granted DIC benefits at a rate of $1,154.00 per month, in accordance with 38 U.S.C.A § 1311(a)(1).  The appellant contends that she is entitled to the higher monthly rate of DIC benefits, essentially asserting that she was married to the Veteran for at least eight years prior to his death, he had symptoms of ALS preceding his diagnosis, and that it is unfair to deny her a higher rate because individuals with ALS do not normally live eight years following diagnosis so as     to meet the requirement for a higher rate under 38 U.S.C.A § 1311(a)(2).

While the Board sympathizes with the appellant, there is no legal basis here for entitlement to a higher DIC rate than that currently-assigned.  Initially, the appellant has not alleged and the record does not otherwise show that the appellant is in need of aid and attendance (in a nursing home or blind), is permanently housebound, or has any children (with or without the Veteran) below the age of eighteen.  Thus, a higher rate of DIC is not warranted on those bases. 38 U.S.C.A § 1311(b)-(f).  
Additionally, as the Veteran's death occurred in April 2011, and not prior to January 1, 1993, consideration of a higher basic monthly DIC rate based on the Veteran's military pay grade in service as specified in 38 U.S.C.A. § 1311(a)(3) is not for application.

To the extent that the appellant alleges that the Veteran was totally disabled due     to ALS earlier than the April 2010 effective date for service connection for that disability, the Board notes that the earliest date that any claim for VA benefits was received from the Veteran was in December 2006, less than five years prior to his death.  Thus, even if the appellant's allegations are true, an effective date for service connection for any disability in this case, including ALS, could be no earlier than the date of receipt of a claim, or here, December 2006, which is less than the eight year requirement of a total disability rating to warrant the higher rate under 38 U.S.C.A § 1311(a)(2).  38 C.F.R. § 3.400(o).

On review of the facts of the case, in relation to the rules for DIC as discussed above, the monthly payment amount granted and paid to the appellant for DIC benefits has been in accordance with applicable law with no variance at any time.  There is no legal basis for VA to be able to grant entitlement to payment of DIC at a higher rate.  

The factors pointed to by the appellant would not serve as a basis for awarding a higher rate of DIC.  The facts of this case are not in dispute.  Here the Board is bound by the law and is without authority to grant benefits, even on what may be asserted as an equitable basis, if it is contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 426 (1990); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In these circumstances, the claim pursuant to 38 U.S.C.A. § 1311(a)(2) must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an enhanced DIC rate is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


